UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-09383 WESTAMERICA BANCORPORATION (Exact Name of Registrant as Specified in Its Charter) CALIFORNIA 94-2156203 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1, SAN RAFAEL, CALIFORNIA 94901 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (707) 863-6000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: Title of Class Shares outstanding as of April 21, 2014 Common Stock, No Par Value TABLE OF CONTENTS Page Forward Looking Statements 3 PART I - FINANCIAL INFORMATION Item 1 Financial Statements 4 Notes to Unaudited Consolidated Financial Statements 9 Financial Summary 27 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3 Quantitative and Qualitative Disclosures about Market Risk 49 Item 4 Controls and Procedures 49 PART II - OTHER INFORMATION Item 1 Legal Proceedings 49 Item 1A Risk Factors 50 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3 Defaults upon Senior Securities 50 Item 4 Mine Safety Disclosures 51 Item 5 Other Information 51 Item 6 Exhibits 51 Signatures 52 Exhibit Index 53 Exhibit 31.1 - Certification of Chief Executive Officer pursuant to Securities Exchange Act Rule 13a-14(a)/15d-14(a) 54 Exhibit 31.2 - Certification of Chief Financial Officer pursuant to Securities Exchange Act Rule 13a-14(a)/15d-14(a) 55 Exhibit 32.1 - Certification of Chief Executive Officer Required by 18 U.S.C. Section 1350 56 Exhibit 32.2 - Certification of Chief Financial Officer Required by 18 U.S.C. Section 1350 57 -2- FORWARD-LOOKING STATEMENTS This report on Form 10-Q contains forward-looking statements about Westamerica Bancorporation for which it claims the protection of the safe harbor provisions contained in the Private Securities Litigation Reform Act of 1995.Examples of forward-looking statements include, but are not limited to: (i)projections of revenues, expenses, income or loss, earnings or loss per share, the payment or nonpayment of dividends, capital structure and other financial items; (ii)statements of plans, objectives and expectations of the Company or its management or board of directors, including those relating to products or services; (iii)statements of future economic performance; and (iv)statements of assumptions underlying such statements.Words such as "believes", "anticipates", "expects", "intends", "targeted", "projected", "continue", "remain", "will", "should", "may" and other similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. These forward-looking statements are based on Management’s current knowledge and belief and include information concerning the Company’s possible or assumed future financial condition and results of operations. A number of factors, some of which are beyond the Company’s ability to predict or control, could cause future results to differ materially from those contemplated. These factors include but are not limited to (1) the length and severity of difficulties in the global, national and California economies and the effects of government efforts to address those difficulties; (2)liquidity levels in capital markets; (3) fluctuations in asset prices including, but not limited to stocks, bonds, real estate, and commodities; (4)the effect of acquisitions and integration of acquired businesses; (5) economic uncertainty created by terrorist threats and attacks on the United States, the actions taken in response, and the uncertain effect of these events on the national and regional economies; (6) changes in the interest rate environment; (7) changes in the regulatory environment; (8) competitive pressure in the banking industry; (9) operational risks including a failure or breach in data processing systems or those of third party vendors and other service providers, including as a result of cyber attacks or fraud; (10) volatility of interest rate sensitive loans, deposits and investments; (11) asset/liability management risks and liquidity risks; (12) the effect of natural disasters, including earthquakes, fire, flood, drought, and other disasters, on the uninsured value of loan collateral, the financial condition of debtors and issuers of investment securities, the economic conditions affecting the Company’s market place, and commodities and asset values, and (13) changes in the securities markets. The reader is directed to the Company's annual report on Form 10-K for the year ended December 31, 2013, for further discussion of factors which could affect the Company's business and cause actual results to differ materially from those expressed in any forward-looking statement made in this report. The Company undertakes no obligation to update any forward-looking statements in this report. -3- PART I - FINANCIAL INFORMATION Item 1Financial Statements WESTAMERICA BANCORPORATION CONSOLIDATED BALANCE SHEETS (unaudited) At March 31, At December 31, (In thousands) Assets: Cash and due from banks $ $ Investment securities available for sale Investment securities held to maturity, with fair values of: $1,103,827 at March 31, 2014 and $1,112,676 at December 31, 2013 Loans Allowance for loan losses ) ) Loans, net of allowance for loan losses Other real estate owned Premises and equipment, net Identifiable intangibles, net Goodwill Other assets Total Assets $ $ Liabilities: Noninterest bearing deposits $ $ Interest bearing deposits Total deposits Short-term borrowed funds Federal Home Loan Bank advances Term repurchase agreement Other liabilities Total Liabilities Shareholders' Equity: Common stock (no par value), authorized - 150,000 shares Issued and outstanding: 26,299 at March 31, 2014 and 26,510 at December 31, 2013 Deferred compensation Accumulated other comprehensive income Retained earnings Total Shareholders' Equity Total Liabilities andShareholders' Equity $ $ See accompanying notes to unaudited consolidated financial statements. -4- WESTAMERICA BANCORPORATION CONSOLIDATED STATEMENTS OF INCOME (unaudited) For the Three Months Ended March 31, (In thousands, except per share data) Interest and Fee Income: Loans $ $ Investment securities available for sale Investment securities held to maturity Total Interest and Fee Income Interest Expense: Deposits Short-term borrowed funds 20 11 Term repurchase agreement 25 24 Federal Home Loan Bank advances 99 Debt financing - Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision For Loan Losses Noninterest Income: Service charges on deposit accounts Merchant processing services Debit card fees Other service fees Trust fees ATM processing fees Financial services commissions Other Total Noninterest Income Noninterest Expense: Salaries and related benefits Occupancy Outsourced data processing services Amortization of identifiable intangibles Furniture and equipment Courier service Professional fees Other real estate owned ) Other Total Noninterest Expense Income Before Income Taxes Provision for income taxes Net Income $ $ Average Common Shares Outstanding Diluted Average Common Shares Outstanding Per Common Share Data: Basic earnings $ $ Diluted earnings Dividends paid See accompanying notes to unaudited consolidated financial statements. -5- WESTAMERICA BANCORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) For the Three Months Ended March 31, (In thousands) Net income $ $ Other comprehensive income: Increase in net unrealized gains on securities available for sale Deferred tax expense ) ) Increase in net unrealized gains on securities available for sale, net of tax Post-retirement benefit transition obligation amortization 15 15 Deferred tax expense (6
